  Case 16-80707      Doc 28       Filed 03/14/19 Entered 03/14/19 12:42:22           Desc Main
                                    Document     Page 1 of 5




                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF ILLINIOS


In re: JACOB S. BINKLEY                      §       Case No. 16-80707
       LISA M. BINKLEY                       §
                                             §
             Debtor(s)                       §
        CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT


Lydia S. Meyer, Chapter 13 Trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C § 1302(b)(1). The Trustee declares as follows:

       1) The case was filed on 03/23/2016.

       2) The plan was confirmed on 05/20/2016.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C § 1329 on
          07/12/2018.

       4) The Trustee filed action to remedy default by the debtor(s) in performance under the
          plan on 12/04/2018, 01/10/2019.

       5) The case was dismissed on 01/10/2019.

       6) Number of months from filing or conversion to last payment: 25.

       7) Number of months case was pending: 35.

       8) Total value of assets abandoned by court order: NA.

       9) Total value of assets exempted: $18,350.00.

       10) Amount of unsecured claims discharged without full payment: $0.00.

       11) All checks distributed by the Trustee relating to this case have cleared the bank.




UST Form 101-13-FR-S (9/1/2009)
  Case 16-80707      Doc 28       Filed 03/14/19 Entered 03/14/19 12:42:22          Desc Main
                                    Document     Page 2 of 5




Receipts:
      Total paid by or on behalf of the debtor(s)           $ 28,600.00
      Less amount refunded to debtor(s)                         $ 36.69
NET RECEIPTS                                                                       $ 28,563.31



Expenses of Administration:

       Attorney's Fees Paid Through the Plan                 $ 4,000.00
       Court Costs                                                $ 0.00
       Trustee Expenses & Compensation                       $ 2,367.75
       Other                                                      $ 0.00

TOTAL EXPENSES OF ADMINISTRATION                                                    $ 6,367.75

Attorney fees paid and disclosed by debtor(s):                      $ 0.00



Scheduled Creditors:
Creditor                                        Claim       Claim          Claim    Principal     Interest
Name                                Class   Scheduled    Asserted       Allowed         Paid         Paid
ERIC PRATT LAW FIRM P.C.            Lgl      4,000.00    4,000.00       4,000.00    4,000.00         0.00
JPMORGAN CHASE BANK NA              Sec     13,000.00   13,273.29      13,000.00    4,952.74     1,547.26
JPMORGAN CHASE BANK NA              Uns        147.00        0.00         273.29       80.08         0.00
AMERICREDIT FINANCIAL               Sec     27,000.00   27,509.60      27,000.00   10,031.43     3,228.57
AMERICREDIT FINANCIAL               Uns        162.00        0.00         509.60      149.33         0.00
INTERNAL REVENUE SERVICE            Pri      2,000.00       39.91          39.91       39.91         0.00
INTERNAL REVENUE SERVICE            Uns          0.00       39.91          39.91        0.00         0.00
AFNI INC                            Uns        483.00         NA             NA         0.00         0.00
ATG CREDIT                          Uns        135.00         NA             NA         0.00         0.00
BLUE TRUST LOANS                    Uns        500.00         NA             NA         0.00         0.00
CCI                                 Uns        146.00         NA             NA         0.00         0.00
CHECK N GO                          Uns      1,500.00         NA             NA         0.00         0.00
CNVRGT HTHCR                        Uns        113.00         NA             NA         0.00         0.00
CONVERGENT HC RECOVERI              Uns         25.00         NA             NA         0.00         0.00
CONVERGENT OUTSOURCING              Uns        189.00         NA             NA         0.00         0.00
CREDIT COLL                         Uns        315.00         NA             NA         0.00         0.00
CREDITORS PROTECTION S              Uns         50.00         NA             NA         0.00         0.00
DEPT OF ED / NAVIENT                Uns          0.00         NA             NA         0.00         0.00



UST Form 101-13-FR-S (9/1/2009)
  Case 16-80707      Doc 28       Filed 03/14/19 Entered 03/14/19 12:42:22      Desc Main
                                    Document     Page 3 of 5




Scheduled Creditors:
Creditor                                        Claim        Claim      Claim   Principal   Interest
Name                                Class   Scheduled     Asserted   Allowed        Paid       Paid
GATEWAY FIN                         Uns          0.00          NA         NA        0.00       0.00
HEIGHTS FINANCE CORP                Uns          0.00          NA         NA        0.00       0.00
HSBC / TAX                          Uns          0.00          NA         NA        0.00       0.00
BECKET & LEE LLP                    Uns        329.00       329.75     329.75      96.63       0.00
MUTUAL MANAGEMENT SERV              Uns         31.00          NA         NA        0.00       0.00
OSFMG                               Uns        200.00       413.00     413.00     121.02       0.00
ROCKFORD MEMORIAL HOSPITAL          Uns        200.00          NA         NA        0.00       0.00
SIM FINANCIAL CORP                  Uns          0.00          NA         NA        0.00       0.00
SPRINGLEAF FINANCIAL SERV. OF       Uns      3,447.00     3,456.48   3,456.48   1,012.86       0.00
SWEDISH AMERICAN HOSPITAL           Uns        200.00          NA         NA        0.00       0.00
THE AFFILIATED GROUP I              Uns        247.00          NA         NA        0.00       0.00
TIDEWATER MOTOR CREDIT              Uns          0.00          NA         NA        0.00       0.00
NAVIENT SOLUTIONS INC               Uns          0.00   113,324.20       0.00       0.00       0.00
QUANTUM3 GROUP LLC as agent for     Uns        102.00       117.27     117.27      34.37       0.00
COLLETTE JUNG                       Uns          0.00          NA         NA        0.00       0.00
POPLAR GROVE STORAGE                Uns          0.00          NA         NA        0.00       0.00
NICOR GAS                           Uns          0.00       520.19     520.19     152.43       0.00
PORANIA LLC                         Uns          0.00       413.29     413.29     121.11       0.00
RESURGENT CAPITAL SERVICES          Uns          0.00     2,142.52   2,142.52     627.82       0.00




UST Form 101-13-FR-S (9/1/2009)
  Case 16-80707      Doc 28       Filed 03/14/19 Entered 03/14/19 12:42:22     Desc Main
                                    Document     Page 4 of 5




Summary of Disbursements to Creditors:

                                               Claim             Principal           Interest
                                               Allowed           Paid                Paid
Secured Payments:
      Mortgage Ongoing                               $ 0.00           $ 0.00             $ 0.00
      Mortgage Arrearage                             $ 0.00           $ 0.00             $ 0.00
      Debt Secured by Vehicle                  $ 40,000.00      $ 14,984.17         $ 4,775.83
      All Other Secured                              $ 0.00           $ 0.00             $ 0.00
TOTAL SECURED:                                 $ 40,000.00      $ 14,984.17         $ 4,775.83

Priority Unsecured Payments:
        Domestic Support Arrearage                  $ 0.00           $ 0.00                $ 0.00
        Domestic Support Ongoing                    $ 0.00           $ 0.00                $ 0.00
        All Other Priority                         $ 39.91          $ 39.91                $ 0.00
TOTAL PRIORITY:                                    $ 39.91          $ 39.91                $ 0.00

GENERAL UNSECURED PAYMENTS:                     $ 8,215.30       $ 2,395.65                $ 0.00



Disbursements:

       Expenses of Administration               $ 6,367.75
       Disbursements to Creditors              $ 22,195.56

TOTAL DISBURSEMENTS:                                            $ 28,563.31




UST Form 101-13-FR-S (9/1/2009)
  Case 16-80707        Doc 28      Filed 03/14/19 Entered 03/14/19 12:42:22               Desc Main
                                     Document     Page 5 of 5




        12) The Trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the Trustee is responsible have been completed. The Trustee
requests a final decree be entered that discharges the Trustee and grants such other relief as may
be just and proper.




Date: 03/14/2019                        By: /s/ Lydia S. Meyer
                                                 Trustee

STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
